Citation Nr: 0001388	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  95-41 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware


THE ISSUE

Entitlement to higher ratings for a left knee disability, 
currently rated 20 percent for status post anterior cruciate 
ligament (ACL) reconstruction plus 10 percent for arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to 
September 1994.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1995 RO decision which, in pertinent part, 
granted service connection and a 10 percent rating for status 
post ACL reconstruction of the left knee.  The veteran 
appealed for a higher rating.  A personal hearing was held 
before an RO hearing officer in January 1996.  In June 1997, 
the veteran requested a hearing before a member of the Board 
at the RO (i.e. a Travel Board hearing).  In June 1997, the 
Board remanded the case to the RO for a Travel Board hearing.  
By a statement dated in May 1998, the veteran withdrew his 
request for a Travel Board hearing.  In a July 1998 decision, 
the RO granted an increased 20 percent rating for status post 
ACL reconstruction of the left knee, and assigned a separate 
10 percent rating for arthritis of the left knee.

In February 1999, the Board remanded the case to the RO for 
further evidentiary development.  In an August 1999 decision, 
the RO granted service connection for a scar of the left 
knee, with a 10 percent rating (the scar rating is not part 
of the present appeal).  The case was subsequently returned 
to the Board.


FINDING OF FACT

The veteran's left knee orthopedic disability is manifested 
by 125 degrees flexion and 3 degrees extension, pain on 
motion, arthritis, and moderate instability.


CONCLUSION OF LAW

The criteria for higher ratings for a left knee disability 
are not met; the knee disability remains 20 percent disabling 
based on instability, with an additional 10 percent rating 
for arthritis with limitation of motion.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Codes 5003, 5010, 5257, 5260, 
5261 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from April 1983 to 
September 1994.  A review of his service medical records 
shows that the veteran was treated for complaints of left 
knee pain and underwent an arthroscopic removal of a loose 
body and a partial meniscectomy in October 1984, and an ACL 
reconstruction in September 1992.  A July 1993 Medical Board 
Report indicated the following diagnoses:  retropatellar 
pain, status post ACL reconstruction, tricompartmental 
changes noted on left knee arthroscopy, and mild residual 
laxity.

In December 1994, the veteran submitted a claim for service 
connection for a left knee disability, including arthritis.

At an August 1995 VA examination, the veteran complained of 
daily left knee pain and swelling with only a little walking, 
and intermittent excruciating pain.  He said the left knee 
sometimes "popped out of joint."  He said he intermittently 
wore a knee brace.  On examination, there were two rounded 
scars on the medial aspect of the knee superiorly and 
inferior to the patella.  There was a vertical scar over the 
inferior knee in the middle line which measured about 9 
centimeters by 1 centimeter.  There was an irregular scar on 
the lateral aspect of the patella.  The scars were flat and 
non-tender.  Range of motion of the left knee was full, 
although the veteran reported pain when flexing and extending 
the knee.  There was mild tenderness to palpation of the 
lateral and medial aspects of the left knee.  There was no 
swelling.  An X-ray study showed arthritic changes of the 
left knee joint, and there was a suggestion of a loose body 
fragment within the left knee joint posteriorly.  The 
diagnosis was status post an operation on the left knee for a 
torn anterior cruciate ligament with degenerative joint 
disease changes in the left knee, and a loose bony fragment 
in the knee.

In an August 1995 decision, the RO granted service connection 
and a 10 percent rating for status post ACL reconstruction of 
the left knee.

A December 1995 VA consultation request notes that the 
veteran complained of increased left knee pain and said the 
knee continued to pop out.  The examiner referred the veteran 
for evaluation of his knee for consideration of a knee brace.  
A December 1995 X-ray study of the left knee showed 
degenerative joint disease changes.  There was a segment of a 
metallic screw in the distal femur and proximal tibia on the 
left side, and there appeared to be a loose bony fragment in 
the knee joint in the medial compartment.  On consultation in 
January 1996, the veteran complained of giving way of the 
left knee  particularly while performing his current job.  On 
examination, there was crepitus of the patella, which was 
mobile and not displaced.  Strength was good, at 4+/5, and 
range of motion was full.  There was no mediolateral or 
anteroposterior instability.  A left knee brace was 
prescribed.  

At a January 1996 RO hearing, the veteran stated that there 
was a loose bony fragment inside his left knee which 
irritated his knee on a daily basis.  He said that a doctor 
told him that he would have increasing problems with his knee 
as long as he was on his feet.  He said that in his current 
job, he was required to lift heavy objects, and that he had 
problems with his knee at such times.  He testified that his 
knee popped out of place, and he had to manipulate it in 
order to pop it back in place.  He said the left knee swelled 
on a daily basis, and that his knee pain increased during the 
course of a day and was very severe by the end of the day.  
He said that Sunday was the only day his knee was pain-free.  
He said he had been self-treating his left knee disorder.

By a statement dated in February 1997, the veteran's 
representative asserted that the veteran's left knee 
disability was manifested by lateral instability, pain, daily 
swelling, and painful motion.  He stated that the veteran's 
left knee popped out of joint, and he had difficulty 
negotiating stairs.

A May 1998 VA X-ray study of the left knee showed no acute 
fracture.  There were moderate degenerative joint disease 
changes, a metallic screw was seen through the distal femur 
and proximal tibia, and there were a couple of loose bony 
fragments along the posterior aspect of the knee joint.  The 
examination noted that the veteran appeared to have had 
previous surgery.  A May 1998 physical therapy note indicated 
that the veteran was seen for fitting and adjustment of a 
straight cane, and that further physical therapy was not 
required.

By a letter dated in June 1998, a private physician, Dr. P. 
W. Chao, indicated that a magnetic resonance imaging study 
(MRI) was performed on the veteran's left knee, and revealed 
that the veteran's ACL repair was somewhat thinned, and there 
might be a partial tear present, although it appeared 
partially intact.  He noted that on one of the images, it 
appeared intact, and was most likely intact.  However, he 
stated that it was difficult to determine whether the ACL was 
torn, and clinical correlation was suggested.  There was a 
posterior horn medial meniscus tear with secondary 
degenerative changes and evidence of bone erosions and 
cartilage thinning of the posterior medial femoral 
compartment.  The lateral meniscus was intact.

At a June 1998 VA orthopedic examination, the veteran 
complained of constant left knee pain.  He reported swelling 
and buckling, and said that fluid was removed from the knee a 
few weeks ago.  He said he had no recent falls, but had 
almost fallen.  He said his symptoms were increased by 
weather changes and by negotiating steps, and that all of his 
symptoms had increased in the past year.  He said he 
intermittently used a cane, and had been treating his 
symptoms with an analgesic cream, Clinoril a few times a 
week, and over-the-counter anti-inflammatory medication every 
day.  On examination, the veteran walked with a cane and a 
left limp.  The left knee lacked 3 degrees of extension, and 
flexion was performed to 110 degrees with moderate 
patellofemoral crepitation.  There was 3 degrees of valgum 
deformity in the left knee, as compared to 3 degrees of varum 
deformity in the right.  There was a 4-inch well-healed scar 
anteriorly about the infrapatellar tendon with numbness.  
There was tenderness at the medial and lateral joint fissures 
and about the patella.  There was anterolateral numbness, and 
a mild effusion with no warmth.  There was +1 anterior laxity 
and 1/2 medial lateral laxity and +1 laxity of the patella.  
There was moderate atrophy of the vastus medialis of the left 
thigh, with 1/2-inch atrophy of the thigh.  

The diagnoses were status post surgery of the left knee times 
two, with residual instability, chronic Grade II sprain of 
the left knee, affecting the collateral ligaments and the 
ACL, chronic synovitis of the left knee with adhesive 
capsulitis and mild valgus deformity, post-traumatic 
degenerative joint disease of the left knee, with atrophy of 
the left thigh as described, and a torn medial meniscus.  The 
examiner indicated that the veteran had a functional problem 
affecting the left knee and resulting in fatigability, lack 
of endurance, weakness, and incoordinated motion.

In a July 1998 decision, the RO granted an increased 20 
percent rating for status post ACL reconstruction of the left 
knee, and assigned a separate 10 percent rating for arthritis 
of the left knee.

A September 1998 VA X-ray study of the left knee showed 
moderate degenerative joint disease and surgical changes.  
There was no definite bony abnormality or joint effusion.

By a letter to the veteran dated in February 1999, the RO 
requested him to provide a list of all VA facilities in which 
he had received treatment for a left knee disability.  The 
veteran did not provide such a list.

In a March 1999 annotation, the RO indicated that there were 
no medical records relating to the veteran at the 
Philadelphia VA Medical Center (VAMC), and only one medical 
record from the Wilmington VAMC.  (The Board notes that such 
medical record is a duplicate of a physical therapy note 
which was already on file).

At an April 1999 VA orthopedic examination, the veteran 
complained of burning pain in the front of his knee, frequent 
giving way of the knee, a "popping" sensation inside the 
knee, daily swelling, and easy fatigability.  The veteran 
gave a history of something inside the knee going out of 
place several times a day.   He said it was more difficult to 
pop his knee back in place than it had been previously.  He 
said his pain was constant, and that he was currently not 
receiving medical treatment for a left knee disability, but 
took over-the-counter pain medication.  He said his pain was 
aggravated by walking and incompletely relieved by medication 
and rest.  He stated that his activities were further limited 
when his symptoms were exacerbated.  He reported that he felt 
his knee brace aggravated his symptoms, and he occasionally 
used a cane.  The veteran reported that his left knee did not 
fully extend while he was walking, but he was able to modify 
his gait to relieve his symptoms by letting his toe strike 
the ground before his heel.  

On examination, the veteran walked with a slight limp, 
favoring the left leg.  He was able to take a few steps with 
his knees flexed, but did not want to take more than a few 
due to complaints of pain.  There was no actual subluxation 
or dislocation, and no symptoms of inflammatory arthritis.  
The left knee lacked 2 or 3 degrees of full extension, and 
flexed to 125 degrees, with some discomfort only at maximum 
flexion.  There was a well-healed anterior scar with minor 
tenderness in the area of the distal scar and no tenderness 
elsewhere about the knee.  There was no joint effusion, 
warmth, or crepitus with motion.  A McMurray's test caused 
pain but not a click, and the examiner felt there was some 
guarding during the test.  The collateral ligaments were 
intact.  The left ACL was slightly less than +1 lax as 
compared to a normally tight anterior cruciate ligament on 
the right.  The circumference of the left thigh at 3 inches 
above the top of the patella was 1 inch less than the right 
thigh at the same level.  The quadriceps muscle appeared 
somewhat atrophic.  The examiner noted that he reviewed the 
claims file and a June 1998 MRI of the veteran's left knee.  
The diagnostic impressions were status post reconstruction of 
the left ACL with very slight laxity as compared to the right 
knee, a torn posterior horn of the left medial meniscus, and 
early osteoarthritis of the medial compartment of the left 
knee.  The examiner commented that the veteran's description 
of something coming out of place inside the knee was 
consistent with a tear of the posterior horn of the medial 
meniscus, which might be responsible for giving way of the 
knee.

In an August 1999 decision, the RO granted service connection 
for a scar of the left knee, with a 10 percent rating.

II.  Analysis

The veteran's claim for a higher rating for his service-
connected left knee disability is well grounded, meaning 
plausible.  The file shows that the RO has properly developed 
the evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4. 

The veteran's status post ACL reconstruction of the left knee 
has been rated as 20 percent disabling under 38 C.F.R. 4.71a, 
Diagnostic Code 5257.  Under this code, a 20 percent rating 
is assigned for moderate impairment of the knee, with 
recurrent subluxation or lateral instability.  A 30 percent 
evaluation requires severe impairment.  38 C.F.R. 4.71a, Code 
5257.

Limitation of flexion of either leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation, and flexion limited to 30 degrees warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating.  38 C.F.R. § 4.71a, Code 5261.

The RO has assigned a separate 10 percent rating for the 
veteran's other service-connected orthopedic disability of 
the left knee, arthritis of the left knee, pursuant to recent 
precedent opinions of the VA General Counsel which held that 
separate ratings may be assigned for arthritis with 
limitation of motion of a knee (Codes 5003-5010) and for 
instability of a knee (Code 5257).  VAOPGCPREC 9-98 and 23-
97.
 
Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Pursuant to Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
When there is arthritis with at least some limitation of 
motion, but to a degree which would be noncompensable under a 
limitation-of-motion code, a 10 percent rating will be 
assigned for each affected major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

The medical evidence shows that the veteran has arthritis 
with limitation of motion of the left knee.  On VA 
examination in August 1995, range of motion was full (0 to 
140 degrees), with pain on flexion and extension.  See 
38 C.F.R. § 4.71, Plate II.  Range of motion was also noted 
as full in a VA outpatient treatment record dated in January 
1996.  On VA examination in June 1998, left knee range of 
motion was from 3 to 110 degrees with moderate crepitation.  
At the most recent examination in April 1999, left knee range 
of motion was from 3 to 125 degrees, with pain at the extreme 
of flexion.  The veteran's range of motion on the VA 
examinations in 1995, 1996, 1998 and 1999 is noncompensable 
under limitation-of-motion Codes 5260 and 5261.  However, the 
presence of arthritis of the left knee, with at least some 
limitation of motion, supports a 10 percent rating under 
Codes 5003 and 5010.  Additional limitation of motion due to 
pain on use or during flare-ups, to the extent required for a 
rating in excess of 10 percent, has been shown.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The left knee disability is also manifested by slight laxity 
of the ACL, a torn posterior horn of the left medial meniscus 
and complaints of swelling and subluxation.  The weight of 
the evidence demonstrates no more than moderate knee 
impairment associated with recurrent subluxation or lateral 
instability, and such supports no more than a 20 percent 
rating under Code 5257.

In conclusion, the veteran's left knee disability is properly 
rated 10 percent based on arthritis with limitation of 
motion, plus 20 percent based on instability.  

The Board finds that the preponderance of the evidence is 
against the claim for a higher rating for the service-
connected left knee disability.  Consequently, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Higher ratings for a left knee disability (currently rated 20 
percent for status post ACL reconstruction plus 10 percent 
for arthritis) are denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 

